Exhibit 10.1
 
Sterling Construction Company, Inc.
Thomas R. Wright Employment Agreement

 

 
This Employment Agreement (this "Agreement") is made to be effective as of
September 25, 2013 (the "Effective Date") by and between you, Thomas R. Wright,
and Sterling Construction Company, Inc. (hereinafter referred to as the
"Company.")
 
Background
 
The Company has conducted a search for a Chief Financial Officer and as a result
thereof has made an offer of employment to you.  Because you wish to accept the
Company's offer, this Agreement is designed to set forth the terms and
conditions on which you will serve as an employee of the Company.
 
Therefore, for and in consideration of the foregoing recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
1. 
Term.

 
1.1.  
The initial term of this Agreement will for one year commencing on the Effective
Date and expiring at 5:00 p.m. Central Time on the day immediately preceding the
first anniversary of the Effective Date.  This agreement shall thereafter be
automatically renewed without any act by either party for additional, similar
one-year terms unless the Company shall give you a written notice of non-renewal
at least sixty days prior to the expiration of the then current term.

 
1.2.  
This Agreement shall terminate prior to the expiration of the initial or any
renewal term in the event that your employment is terminated by the Company
pursuant to Section 8, below, or by you pursuant to Section 9, below.

 
2. 
Title, Reporting Relationship, Responsibilities & Place of Employment. Your
title, position, reporting relationship, duties and responsibilities, and place
of employment so long as you are an employee of the Company under this Agreement
are all set forth on Exhibit A.  You shall devote your full working time to
diligently carrying out those duties and responsibilities to the best of your
abilities.

 
3. 
Compensation & Benefits.  So long as you are an employee of the Company under
this Agreement —

 
3.1. 
Salary.  You shall be paid the salary set forth on Exhibit A.

 
3.2. 
Incentive Compensation.  You shall be eligible to participate in the annual
incentive program that is made available to Sterling’s senior management
team.  Your Target Incentive Amount as that term is defined in the 2013
Incentive Compensation Plan and in subsequent incentive plans (each an
“Incentive Plan”) will be 120% of your base salary. Your incentive compensation
for 2013 will be based on the Incentive Plan for 2013, but will be prorated
based on the period during 2013 that you are employed by the Company, and on
financial and personal goals to be worked out with Sterling’s Chief Executive
Officer and the Audit Committee of the Board of Directors of the Company.  A
copy of the 2013 Incentive Compensation Plan has been given to you.

 
3.3. 
Benefits.  You shall be entitled to the same health, life insurance, disability
and other like benefits as are made available to the Company's senior managers
generally, and on the same terms and conditions, however you will be eligible to
enroll in the Company’s medical plan upon the Effective Date.  You shall be
entitled to the paid vacation time set forth on Exhibit A.

 
3.4. 
Relocation. You will be provided with a relocation package to cover the
reasonable costs of moving you, your family and your household furnishings from
Toronto, Ontario to the

 
 
 

--------------------------------------------------------------------------------

 
 

 
Houston, Texas area in accordance with the Company’s relocation policy. A copy
of that policy has been given to you.

 
3.5. 
Special Stock Award. Within thirty days of the Effective Date, the Company will
request the Compensation Committee of the Company's Board of Directors to award
you ten thousand shares of the Company’s common stock.  The sale and transfer or
other disposition of the shares will be restricted pursuant to the terms and
conditions of the Company’s standard form of three-year Restricted Stock
Agreement.  The restrictions will lapse in three substantially equal annual
installments on the first three anniversaries of the Effective Date.

 
3.6. 
Signing Bonus. Within thirty days of the Effective Date, the Company will pay
you in cash $100,000 to reflect the loss of your 2013 incentive compensation at
your prior employer.

 
4. 
Business Expense Reimbursement.  You shall be reimbursed in accordance with the
Company's business expense reimbursement policy from time to time in effect for
all reasonable business expenses incurred by you in the performance of your
duties and responsibilities.

 
5. 
Indemnification.

 
5.1.  
You will be indemnified by the Company with respect to claims made against you
as a director, officer and/or employee of the Company and of any affiliate of
the Company (as defined in Section 16.3.3, below) to the fullest extent
permitted by the Company's charter and by-laws, and by the laws of the State of
Delaware.

 
5.2.  
So long as the directors of the Company are themselves covered by a directors
and officers liability insurance policy, the Company will ensure that you in
your capacity as an officer of the Company are similarly covered at no cost to
you.

 
6. 
Confidential Information.

 
6.1.  
During your employment by the Company and thereafter, you shall not disclose to
any person or entity Confidential Information (as defined below) except in the
proper performance of your duties and responsibilities under this Agreement, or
except as may be expressly authorized by the Board of Directors of the Company.

 
6.2.  
For purposes of this Agreement, "Confidential Information" is defined as any
information of the Company or its affiliates that derives independent economic
value from not being generally known or readily ascertainable by proper means,
and includes, but is not limited to trade secrets, customer names and lists,
vendor names and lists, employee names, titles and lists, business plans,
marketing plans, non-public financial data, product specifications as well as
designs, inventions, discoveries, processes, drawings, documents, records,
software, and also includes any information of a third party that is held by the
Company and/or its affiliates under an obligation of confidentiality.

 
7. 
Non-Compete Obligations.  For purposes of this Section 7 only, the term "the
Company" shall include the Company's affiliates.  Your obligations with respect
to competing with the Company and soliciting the Company's employees and
customers (together the "Non-Compete Obligations") shall be as follows:

 
7.1.  
You shall not render services or advice, whether for compensation or without
compensation, and whether as an employee, officer, director, principal,
consultant or otherwise, to any person or organization with respect to any
product or service that is competitive with a product or service of the Company
with which during your employment by the Company you were actively engaged, or
of which you had detailed knowledge; or with any planned business in which you
had an active part in the planning or of which you had detailed knowledge.

 
7.2.  
You shall not either directly or indirectly as agent or otherwise in any manner
solicit, influence or encourage any customer of the Company to take away or to
divert or direct its

 
Thomas R. Wright Employment Agreement — continued
Page 2 of 14

 
 

--------------------------------------------------------------------------------

 
 

 
business to yourself or to any person or entity by or with which you are
employed, associated, affiliated or otherwise related (other than the Company.)

 
7.3.  
You shall not recruit or otherwise solicit or induce any employee of the Company
to terminate his or her employment, or otherwise cease his or her relationship
with the Company.

 
7.4.  
The Non-Compete Obligations shall continue so long as you are an employee of the
Company.  After your employment terminates for any reason, the Non-Compete
Obligations —

 
7.4.1.  
Shall continue for a period of twelve months or for the period, if any, with
respect to which the Company is obligated to pay you your salary (whether or not
payment is in a lump sum) whichever period is longer; and

 
7.4.2.  
Shall apply in Texas and in any other state in which the Company received more
than 10% of its annual revenues in the calendar year immediately preceding the
calendar year in which your employment terminated.

 
8. 
Termination by the Company.  Prior to the expiration of this Agreement, the
Company may terminate your employment only pursuant to the following terms and
on the following conditions:

 
8.1. 
Termination Without Cause.  The Company may terminate your employment Without
Cause (as defined below) by giving you ninety days' prior written notice
thereof, in which event —

 
8.1.1.  
The Company shall pay you in a lump sum your salary at the rate then in effect
for a period of twelve full calendar months (the "Severance Amount;") and

 
8.1.2.  
Subject to the terms and conditions set forth in the Incentive Plan then in
effect, the Company shall pay you the incentive compensation that you would have
earned had you remained an employee of the Company through the end of the
calendar year in which your employment terminated and on the assumption that you
satisfactorily completed all of your personal goals for such year.  In addition,
notwithstanding any of the provisions of the Incentive Plan then in effect to
the contrary, any incentive compensation that would otherwise be payable in
shares of common stock of the Company shall be paid in cash.  For the avoidance
of doubt, no incentive compensation would be paid to you for any year subsequent
to the year in which your employment terminated.

 
8.1.3.  
For the period with respect to which the Company is required to pay the
Severance Amount, the Company shall continue to cover you under the medical and
dental plans sponsored by the Company for its employees with the same coverage
you had immediately prior to the termination of your employment, provided that
you remit to the Company on a timely basis an amount equal to the applicable
monthly COBRA premium (less the COBRA administrative surcharge) for such
continued coverage; and the Company shall reimburse you for any medical premium
expenses incurred by you hereunder within thirty days after the date of your
payment thereof.  To the extent that any medical or dental expense or in-kind
benefits provided for under this Section 8.1.3 are taxable to you in a given
year, any such expense shall be your sole resposibility.

 
8.1.4.  
Definition of "Without Cause".  Your employment shall be deemed to have been
terminated by the Company Without Cause unless termination is for one of the
following reasons:

 
(a)  
Termination by reason of your becoming Permanently Disabled pursuant to
Section 8.2, below;

 
(b)  
Termination by reason of your death pursuant to Section 8.3, below;

 
Thomas R. Wright Employment Agreement — continued
Page 3 of 14

 
 

--------------------------------------------------------------------------------

 
 
(c)  
Termination for Cause pursuant to Section 8.4, below; or

 
(d)  
Termination by you pursuant to Section 9.1 (Voluntary Resignation), below.

 
8.2. 
Termination for Permanent Disability.  The Company may terminate your employment
if you become Permanently Disabled (as defined below) in which event —

 
8.2.1.  
The Company shall pay you your salary then in effect through the date of
termination of employment to the extent not already paid; and

 
8.2.2.  
Subject to the terms and conditions of the Incentive Plan then in effect, the
Company shall pay you a pro-rated amount of the incentive compensation that you
would have earned had you remained an employee of the Company through the end of
the calendar year in which your employment terminated and on the assumption that
you satisfactorily completed all of your personal goals for such year, such
pro-ration to be based on the number of days during such year that you were an
employee of the Company.  In addition, notwithstanding any of the provisions of
the Incentive Plan then in effect to the contrary, any of such incentive
compensation that would otherwise be payable in shares of common stock of the
Company shall be paid in cash.  For the avoidance of doubt, no incentive
compensation would be paid to you for any year subsequent to the year in which
your employment terminated.

 
8.2.3.  
You shall be considered to have become Permanently Disabled if during any
consecutive twelve month period, because of ill health, or physical or mental
disability, you shall have been continuously unable to perform your duties and
responsibilities under this Agreement, in whole or in substantial part, for one
hundred eighty consecutive days.  The phrase "substantial part" means your
inability to perform and devote at least eight hours per work day to the
performance of your duties and responsibilities.

 
8.3. 
Upon Your Death.  In the event of your death during the term of this Agreement,
your employment shall thereupon terminate and —

 
8.3.1.  
The Company shall pay your estate your salary then in effect through the date of
your death to the extent not already paid; and

 
8.3.2.  
Subject to the terms and conditions of the Incentive Plan then in effect, the
Company shall pay your estate a pro-rated amount of the incentive compensation
that you would have earned had you remained an employee of the Company through
the end of the calendar year in which your death occurred and on the assumption
that you satisfactorily completed all of your personal goals for such year, such
pro-ration to be based on the number of days during such year that you were an
employee of the Company.  In addition, notwithstanding any of the provisions of
the Incentive Plan then in effect to the contrary, any of such incentive
compensation that would otherwise be payable in common stock of the Company
shall be paid in cash.  For the avoidance of doubt, no incentive compensation
would be paid to your estate for any year subsequent to the year in which your
employment terminated.

 
8.4. 
Termination for Cause.  The Company may terminate your employment for Cause (as
defined below) by giving you written notice of termination.  In the event of the
termination of your employment for Cause, the Company shall pay you any of your
accrued but unpaid salary through the date of termination and any other amounts
required to be paid by applicable law through that date.  For the avoidance of
doubt, no incentive compensation of any kind shall be payable to you that had
not already been paid to you on the date your employment is terminated for
Cause.

 
8.4.1.  
Definition of Cause.  For purposes of this Section 8.4.1, "Cause" for
termination of your employment shall mean any one or more of the following:

 
Thomas R. Wright Employment Agreement — continued
Page 4 of 14

 
 

--------------------------------------------------------------------------------

 
 
(a)  
Your intentional  nonperformance or willful misperformance of your duties and/or
responsibilities that is not cured within thirty working days after you have
been given written notice specifically identifying the reason or reasons why
your performance is unsatisfactory.  If the Company believes that a cure of your
unsatisfactory performance is practicable or possible, the Company shall also
indicate in the notice what you can do to cure such unsatisfactory performance.

 
(b)  
Your gross neglect of your duties and/or responsibilities, gross negligence in
the performance of your duties and/or responsibilities, or your refusal to
perform your duties and/or responsibilities.

 
(c)  
Any act of theft or other dishonesty by you, including, but not limited to any
intentional misapplication of the Company's or its affiliates' funds or other
property.

 
(d)  
Your conviction of any criminal activity (other than a traffic violation or a
Class C misdemeanor) not described in the immediately preceding Subsection (c),
or participation in any activity involving moral turpitude that is or could
reasonably be expected to be injurious to the business or reputation of the
Company.

 
(e)  
Your immoderate use of alcohol and/or the use of non-prescribed narcotics that
adversely and materially affects the performance of your duties and/or
responsibilities.

 
(f)  
Your material breach of Section 11, below.

 
9. 
Termination by You.

 
9.1. 
Voluntary Resignation.  You may resign your employment with the Company on
ninety days' prior written notice to the Company (the "90-Day Notice
Period.")  Upon receipt of a notice of resignation, the Company (a) may
accelerate the effective date of your resignation to any date within the 90-Day
Notice Period; and/or (b) may deem your notice of resignation a resignation by
you of (x) any one or more of the offices then held by you in the Company; and
(y) any one or more of the directorships and offices then held by you in the
Company's affiliates, in each case to be effective on any date or dates within
the 90-Day Notice Period.

 
9.1.1.  
In the event you resign your employment, you will be paid your accrued but
unpaid salary through the effective date of your resignation.

 
9.1.2.  
In the event your resignation becomes effective before the end of a calendar
year, no incentive compensation of any kind shall be paid to you with respect to
such year or any subsequent year.

 
9.1.3.  
In the event that your resignation becomes effective at or after the end of the
calendar year in which you gave notice of your resignation, you shall be
entitled to any earned  incentive compensation for such calendar year without
regard to your having given a notice of resignation.

 
9.1.4.  
For the avoidance of doubt, no incentive compensation of any kind shall be
payable to you with respect to the calendar year or years following the calendar
year in which you give notice of your resignation.

 
9.2. 
Constructive Termination.  You may terminate your employment if (a) the Company
commits a Breach (as defined below) of this Agreement; and (b) you give the
Company detailed written notice of the Breach within thirty days after the
occurrence thereof; and (c) the Company fails to cure the Breach within thirty
days after the receipt of such notice or, if the nature of the Breach is such
that it cannot practicably be cured in thirty days, if the

 
Thomas R. Wright Employment Agreement — continued
Page 5 of 14

 
 

--------------------------------------------------------------------------------

 
 

 
Company shall fail to diligently and in good faith commence a cure of the Breach
within such thirty-day period.

 
9.2.1.  
In the event of your termination of your employment by reason of a Breach by the
Company, the termination shall be deemed for purposes of this Agreement to be a
termination by the Company Without Cause, and the Company shall be required to
perform all of its obligations described in Section 8.1.1 through Section 8.1.4,
above.

 
9.2.2.  
For purposes of this Section 9.2, "Breach" shall mean a material breach by the
Company of any one or more of the material terms or conditions of this
Agreement.  For the avoidance of doubt, it shall not be a Breach of this
Agreement if all or substantially all of the Company's assets or outstanding
shares of capital stock are acquired by a third party and after such
acquisition, you retain substantially the same duties, responsibilities and
compensation that you had prior to such event, notwithstanding that the
Company's common stock is no longer publicly traded or that the Company becomes
a subsidiary or division of another entity.

 
10. 
Change of Control.  In the event of a change of control of the Company, you will
be entitled, under certain circumstances, to additional severance compensation
according to the terms and conditions of Exhibit B.

 
11. 
Company Policies.  In addition to the terms and conditions contained in this
Agreement, you shall abide by all of the Company's policies from time to time in
effect, including the policies on business conduct and ethics, and its policies
on hedging, and on retaining shares of the common stock of the Company.

 
12. 
Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed given by a party when hand delivered to the other
party against a receipt therefor, or when deposited with a delivery service that
provides next-business-day delivery and proof of delivery, in either case,
addressed as follows:

 
If to the Company at:
With a copy to:
 
Sterling Construction Company, Inc.
 
Sterling Construction Company, Inc.
 
20810 Fernbush Lane
 
20810 Fernbush Lane
 
Houston, Texas 77073
 
Houston, Texas 77073
 
Attention: Board of Directors
 
Attention:  Chief HR Officer
           
And a copy to:
     
Roger M. Barzun
     
60 Hubbard Street
     
Concord, Massachusetts 01742
         
If to You, at your most recent home
     
address as shown in the Company's
     
employment records.
   

 
or to such other persons or addresses as may be designated in writing by the
party to receive such notice.
 
13. 
Severability.  If any provision or part of a provision of this Agreement is
finally declared to be invalid by any tribunal of competent jurisdiction, such
part shall be deemed automatically adjusted, if possible, to conform to the
requirements for validity, but, if such adjustment is not possible, it shall be
deemed deleted from this Agreement as though it had never been included
herein.  In either case, the balance of any such provision and of this Agreement
shall remain in full force and effect.  Notwithstanding the foregoing, however,
no provision shall be deleted if it is clearly apparent under the circumstances
that either or both of the parties would not have entered into this Agreement
without such provision.

 
Thomas R. Wright Employment Agreement — continued
Page 6 of 14

 
 

--------------------------------------------------------------------------------

 
 
14. 
Survival.  Notwithstanding the expiration or earlier termination of this
Agreement or of your employment for any reason, the following terms shall
survive such expiration or termination:

 
14.1.  
Section 6 (Confidential Information;)

 
14.2.  
Section 7 (Non-Compete Obligations;)

 
14.3.  
Any right or obligation that accrued prior to such expiration or termination;
and

 
14.4.  
Any other obligation of a party that by its terms is to be performed or is to
have continued effect after expiration or termination.

 
15. 
Proration.  Any amount payable to you hereunder for a period shorter than the
period for which it is provided herein shall be pro-rated on a daily basis using
a 365-day year.

 
16. 
Miscellaneous.

 
16.1. 
Withholdings.  All compensation of any kind payable under this Agreement shall
be subject to all legally-required withholdings and deductions as determined in
good faith by the Company.

 
16.2. 
Entire Agreement.  This Agreement together with the exhibits, policies and any
other documents or instruments referred to herein contains the entire
understanding of the parties on the subject matter hereof; shall not be amended,
except by written agreement of the parties signed by each of them; shall be
binding upon, and inure to the benefit of, the parties and their personal
representatives, successors and permitted assigns; and shall not be assignable
by either party without the prior written consent of the other party, except
that the Company may assign this Agreement to any entity acquiring substantially
all of the stock, business or assets of the Company, provided that the acquiror
assumes in writing all of the Company's obligations hereunder.

 
16.3. 
Construction.

 
16.3.1.  
Each party has read and understood this Agreement and each party has had an
opportunity to review this Agreement with counsel.  Accordingly, each provision
of this Agreement shall be interpreted and enforced without the aid of any
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of such provision.

 
16.3.2.  
The words "herein," "hereof," "hereunder," "hereby," "herewith" and words of
similar import when used in this Agreement shall be construed to refer to this
Agreement as a whole.

 
16.3.3.  
An "affiliate" of the Company is any entity controlling, controlled by, or under
common control with, the Company.

 
16.3.4.  
The words "include" "includes" "including" and words of similar import shall
mean considered as part of a larger group and not limited to any one or more
enumerated items.

 
16.4. 
Prior Dealings etc.  No representation, affirmation of fact, course of prior
dealings, promise or condition in connection herewith or usage of trade that is
not expressly incorporated herein shall be binding on the parties.

 
16.5. 
Waiver.  The failure to insist upon strict compliance with any term, covenant or
condition contained herein shall not be deemed a waiver of such term, nor shall
any waiver or relinquishment of any right at any one or more times be deemed a
waiver or relinquishment of such right at any other time or times.  No term or
condition hereof shall be waived unless in writing by the party to be bound by
such waiver;

 
16.6. 
Captions.  The captions of the paragraphs herein are for convenience only and
shall not be used to construe or interpret this Agreement.

 
Thomas R. Wright Employment Agreement — continued
Page 7 of 14

 
 

--------------------------------------------------------------------------------

 
 
16.7. 
Counterparts & Execution.  This Agreement may be executed in multiple
counterparts, each of which may be considered an original, but all of which
together shall constitute but one and the same instrument.  This Agreement when
signed by a party may be delivered by facsimile transmission with the same force
and effect as if the same were an executed and delivered original,
manually-signed counterpart.

 
16.8. 
No Guarantee of Tax Consequences.  You shall be solely responsible and liable
for any taxes (including but not limited to any interest or penalties) as a
result of any payments made to you under this Agreement, and the Company makes
no commitment or guarantee that any particular federal, state or local tax
treatment will apply or be available hereunder.

 
17. 
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the domestic laws of Texas without giving effect to any choice of law or
conflict of law provision or rule (whether of Texas or of any other
jurisdiction) that would cause the application hereto of the laws of any
jurisdiction other than Texas.

 
18. 
Compliance with Section 409A of the Code.

 
18.1.  
To the extent that any payment to you under this Agreement is deemed to be
deferred compensation subject to the requirements of Section 409A of the
Internal Revenue Code of 1986 (the "Code") this Agreement shall be operated in
compliance with the applicable requirements of Section 409A of the Code
("Section 409A") and its corresponding regulations and related guidance with
respect to the payment in question.  Notwithstanding anything in this Agreement
to the contrary, any payment under this Agreement that is subject to the
requirements of Section 409A may only be made in a manner and upon an event
permitted by Section 409A.  To the extent that any provision of this Agreement
would cause a conflict with the requirements of Section 409A, or would cause the
administration of this Agreement to fail to satisfy the requirements of
Section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law, and the Company may modify this Agreement in such a
manner as to comply with such requirements without your consent.

 
18.2.  
If you are a key employee (as defined in Section 416(i) of the Code (without
regard to paragraph 5 thereof)) except to the extent permitted under Section
409A, no benefit or payment that is subject to Section 409A (after taking into
account all applicable exceptions to Section 409A, including but not limited to
the exceptions for short-term deferrals and for separation pay only upon an
involuntary separation from service) shall be made under this Agreement on
account of your separation from service (as defined in Section 409A) with the
Company until the later of —

 
18.2.1.  
The date prescribed for payment in this Agreement; and

 
18.2.2.  
The first day of the seventh calendar month that begins after the date of your
separation from service (or, if earlier, the date of your death.)

 
18.3.  
All payments that were delayed by reason of the application of the date
prescribed by Section 18.2.2, above (the "Section 18.2.2 Date") shall be
aggregated and paid to you on the Section 18.2.2 Date in a lump sum together
with interest computed from the date each such payment would have first been
paid to you absent the application of the Section 18.2.2 Date until paid using
the Non-LIBOR rate of interest the Company would have paid had it borrowed the
amount of the payment under its revolving line of credit.  After the Section
18.2.2 Date, the Company shall pay any other amounts provided for herein to the
extent and in the manner provided in this Agreement.

 
18.4.  
To the extent that any payment to you under this Agreement is payable on account
of the termination of your employment with the result that the income tax under
Section 409A of the Code would apply or be imposed on such payment, but where
such tax would not apply

 
Thomas R. Wright Employment Agreement — continued
Page 8 of 14

 
 

--------------------------------------------------------------------------------

 
 

 
or be imposed if the meaning of the term "termination" included and met the
requirements of a "separation from service" within the meaning of Treas. Reg.
§1.409A 1(h), then the term "termination" herein shall mean, but only with
respect to the income so affected, an event, circumstance or condition that
constitutes both a "termination" as defined in the preceding sentence and a
"separation from service" within the meaning of Treas. Reg. §1.409A-1(h).

 
In Witness Whereof, the parties hereto have executed this Agreement as of the
Effective Date.
 
Sterling Construction Company, Inc.
             
By:
/s/ Peter E. MacKenna
 
 /s/ Thomas R. Wright
 
Peter E. MacKenna
 
Thomas R. Wright
 
President & Chief Executive Officer
 

 
 
 
Thomas R. Wright Employment Agreement — continued
Page 9 of 14

 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Title:
 
You shall be elected to the position of Executive Vice President & Chief
Financial Officer of the Company.
 
Reporting Relationship:
 
In carrying out your duties and responsibilities, you shall report to the
President & Chief Executive Officer and the Audit Committee of the Board of
Directors of the Company.
 
Duties & Responsibilities:
 
You shall diligently and to the best of your abilities carry out the customary
duties and responsibilities of the chief financial officer of a publicly-traded
corporation and such other appropriate duties and responsibilities as the
President & Chief Executive Officer and the Audit Committee of the Company’s
Board of Directors shall assign to you.
 
Place of Employment:
 
Your place of employment shall be in Harris County or a contiguous county in
Texas except for required travel on the Company's business.
 
Salary:
 
Your annual salary shall be $350,000, which shall be paid to you commencing on
the Effective date in installments at the same time and in the same manner as
other senior managers of the Company are paid their salaries.  Your salary will
be subject to annual reviews to consider whether a merit increase in your salary
is appropriate.
 
Vacation:
 
You shall be entitled to four weeks of paid vacation per year pursuant to the
Company's vacation policies.

__________________
 
 
Thomas R. Wright Employment Agreement — continued
Page 10 of 14

 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
To the Employment Agreement of Thomas R. Wright
(the "Employment Agreement")
 
Change of Control
 
1. 
Change of Control Severance.  In the event that —

 
(a)  
Your employment is terminated by the Company Without Cause (as defined in
Section 8.1.4 of the Employment Agreement) or by you by reason of a Breach by
the Company in accordance with Section 9.2 (Constructive Termination) of the
Employment Agreement; and

 
(b)  
The termination of your employment occurs within a period commencing ninety days
prior to the effective date of a Change of Control (as defined below) and ending
at 5:00 p.m. Central Time on the last day of the sixth full calendar month
following of the effective date of a Change of Control, you shall be entitled to
the following:

 
(i)  
Cash Payment.  A lump sum cash payment of $525,000 less the Severance Amount
described in Section 8.1.1 of the Employment Agreement that is paid to you.  For
the avoidance of doubt, no payment under this Exhibit B shall be made to you if
the Severance Amount paid to you equals or exceeds $525,000.  All amounts
payable under this Exhibit B will be paid within sixty days of the effective
date of the termination of your employment.

 
(ii)  
Restricted Stock.  The restrictions on any common stock of the Company awarded
to you by the Company that were imposed on such stock by the Company shall
expire as of the effective date of the termination of your employment
notwithstanding any conflicting or different provision in any agreement pursuant
to which such stock was awarded to you, but such expiration shall be subject,
nevertheless, to Section 1(c), below, of this Exhibit B.

 
(c) 
Golden Parachute Adjustment.

 
(i)  
In the event that the Company (or its successor) determines, based upon the
advice of a nationally-recognized accounting firm selected by the Company that
is reasonably acceptable to you (the "Tax Consultant") that part or all of the
amounts to be paid to you under this Agreement or otherwise, including but not
limited to accelerated vesting of any restricted stock you hold, (the "Total
Payments") constitute "Parachute Payments" as defined in Section 280G(b) of the
Internal Revenue Code (the "Code") then, if the aggregate present value of such
Parachute Payments, singularly or together with the aggregate present value of
any consideration, compensation, or benefits to be paid to you under any other
plan, arrangement, or agreement which constitute "Parachute Payments"
(collectively, the "Parachute Amount") exceeds 2.99 times your "base amount" as
defined in Section 280G(b)(3) of the Code (the "Base Amount") the amounts
constituting Parachute Payments that would otherwise be payable to or for your
benefit will be reduced to the extent necessary so that the Parachute Amount is
equal to 2.99 times the Base Amount (the "Reduced Amount.")

 
(ii)  
In making any reduction of the Parachute Amount, the Company shall reduce or
eliminate payments first by reducing those payments that are not payable in
cash, and then by reducing or eliminating cash payments, in each case in reverse
order beginning with payments, if any, that are to be paid the farthest in time
from the determination; provided, however, that no Payment that is subject to
Section 409A of the Code as nonqualified deferred compensation shall be reduced
or eliminated until all Payments that are not subject to Section 409A of the
Code have been eliminated, and then all such Payments that are subject to
Section 409A of the Code shall not be reduced in reverse order but shall be
reduced proportionally.

 
Thomas R. Wright Employment Agreement — continued
Page 11 of 14

 
 

--------------------------------------------------------------------------------

 
 
(iii)  
For the avoidance of doubt, the Tax Consultant shall perform all of the
calculations required and described in this Section 1 of Exhibit B; you may
require that any such calculations be made upon your written request therefor;
and the Company shall bear all of the fees and expenses of the Tax Consultant.

 
2. 
Definition of a Change of Control.  A Change of Control of the Company shall be
deemed to have occurred upon the occurrence of any of the following events:

 

 
·
A "Change in Ownership;"

 

 
·
A "Change in Effective Control;" or

 

 
·
A "Change in Ownership of Assets"

 
as those terms are defined below.
 
(a) 
A Change in Ownership.

 
(i)  
A Change in Ownership shall be deemed to occur on the date that any Person or
Group (as those terms are defined below) acquires ownership of stock of the
Company that, together with stock held by that Person or Group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company.

 
(ii)  
If any Person or Group is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same Person or Group is not considered to cause a
Change in Ownership or to cause a Change in Effective Control.

 
(iii)  
An increase in the percentage of stock owned by any Person or Group as a result
of a transaction in which the Company acquires its own stock in exchange for
property (but not when the Company acquires its own stock for cash) will be
treated as an acquisition of stock for purposes of this Agreement.

 
(iv)  
This Section 2(a) applies only when there is a transfer of stock of the Company
or issuance of stock of the Company, and stock in the Company remains
outstanding after the transaction.  Section 2(c), below, describes a change in
ownership of assets.

 
(b) 
A Change in Effective Control.  A Change in Effective Control shall be deemed to
occur on the date on which a majority of the Company’s board of directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s board of
directors before the appointment or election.

 
(c) 
A Change in Ownership of Assets.

 
(i)  
A Change in Ownership of Assets shall be deemed to occur on the date that any
Person or Group acquires (or has acquired during the twelve-month period ending
on the date of the most recent acquisition by such Person or Group) assets from
the Company that have a total gross fair market value equal to or more than 50%
of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions.  For purposes of this
Section 2(c) —

 
(A)  
The Company means and includes its consolidated subsidiaries.

 
(B)  
Gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 
(ii)  
There is no change in control event under this Section 2(c) when there is a
transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer.

 
(iii)  
A transfer of assets by the Company is not treated as a change in the ownership
of such assets if the assets are transferred to —

 
Thomas R. Wright Employment Agreement — continued
Page 12 of 14

 
 

--------------------------------------------------------------------------------

 
 
(A)  
A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

 
(B)  
An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

 
(C)  
A Person or Group that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or

 
(D)  
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person or Group described in the immediately
preceding Subsection (C).

 
(iv)  
Except as otherwise provided above in Section 2(c)(iii), a person's status is
determined immediately after the transfer of the assets.  For example, a
transfer to a corporation in which the Company has no ownership interest before
the transaction, but that is a majority-owned subsidiary of the Company after
the transaction, is not a Change in Ownership of Assets.

 
(d)  
"Person." The term Person has the meaning provided in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the "Exchange Act") as modified in Sections
13(d) and 14(d) of the Exchange Act.

 
(e)  
"Group."  The term Group has the meaning provided in Section 13(d)(3) or
14(d)(2) of the Exchange Act.  Persons will not be considered to be a Group
solely because they purchase or own stock of the same corporation at the same
time, or as a result of the same public offering.  Persons will be considered to
be a Group if they are owners of an entity that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.  If a Person, including, but not limited to an entity, owns
stock in both the Company and another entity that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, that
Person is considered to be a Group with other shareholders only with respect to
the ownership in the Company before the transaction giving rise to the change
and not with respect to the ownership interest in the other entity.

 
3. 
Section 409A of the Code.

 
(a)  
Notwithstanding the foregoing, in any circumstance in which the foregoing
definition of Change of Control would be operative and with respect to which the
income tax under Section 409A of the Code ("Section 409A") would apply or be
imposed, but where such tax would not apply or be imposed if the meaning of the
term "Change of Control" met the requirements of Section 409A(a)(2)(A)(v) of the
Code, then the term "Change of Control" herein shall mean, but only for the
transaction so affected, a "change in control event" within the meaning of
Treas. Reg. §1.409A–3(i)(5).

 
(b)  
To the extent that any payment to you under this Agreement is payable on account
of the termination of your employment, with the result that the income tax under
Section 409A would apply or be imposed on such payment, but where such tax would
not apply or be imposed if the meaning of the term "termination" included and
met the requirements of a "separation from service" within the meaning of Treas.
Reg. §1.409A-1(h), then the term "termination" herein shall mean, but only with
respect to the income so affected, an event, circumstance or condition that
constitutes both a "termination" as defined in the preceding sentence and a
"separation from service" within the meaning of Treas. Reg. §1.409A-1(h).

 
(c)  
If you are a key employee (as defined in Section 416(i) of the Code (without
regard to paragraph 5 thereof)) except to the extent permitted under Section
409A, no benefit or payment that is subject to Section 409A (after taking into
account all applicable exceptions to Section 409A, including, but not limited to
the exceptions for short-term deferrals and for separation pay only upon an
involuntary separation from service) shall be made under this Agreement on
account of your separation from service (as defined in Section 409A) with the

 
Thomas R. Wright Employment Agreement — continued
Page 13 of 14

 
 

--------------------------------------------------------------------------------

 
 

 
Company until the later of (i) the date prescribed for payment in this
Agreement; and (ii) the first day of the seventh calendar month that begins
after the date of your separation from service (or, if earlier, the date of your
death). All payments that are delayed by reason of the application of this
section shall be aggregated and paid to you in a lump sum together with interest
computed from the date each such payment would have first been paid absent the
application of this six-month delay until paid using the Non-LIBOR rate of
interest the Company would have paid had it borrowed the amount of the payment
under its revolving line of credit. After this date, the Company shall pay any
other amounts provided for herein to the extent and in the manner provided in
this Agreement.

_____________
 
 
 
 
 


Thomas R. Wright Employment Agreement — continued
Page 14 of 14

 

--------------------------------------------------------------------------------